If the instrument sought to be enforced can be regarded as binding upon the defendant under the circumstances detailed in the case, we think the true and reasonable interpretation of it is that it only bound him to support Octavia at the rate of $1.50 per week until the property turned over to him should be exhausted; and as it is found by the referee that the property has already been so exhausted, the defendant's obligation under the instrument, if any, must be deemed to have been fully performed.
Bill dismissed.
All concurred.